(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Vistas las sendas mociones eliminatorias radicadas por The Fa-jardo Sugar Growers’ Association, Loíza Sugar Company y The *937Fajardo Sugar Company of Porto Rico, por las que dichas deman-dadas solicitan la eliminación de numerosas alegaciones de la que-rella enmendada, todas las cuales figuraban en la querella original y cuya eliminación fué solicitada y denegada por esta Corte por re-solución de 18 de enero de 1937 (50 D.P.R. 966).
PoR CuaNto, el propósito fundamental de las querelladas al re-producir dichas mociones ha sido el de reservar sus derechos para el caso de una apelación, según lo manifestaron sus abogados al so-meter dichas mociones sin argumentación.
Por los fundamentos de la citada resolución de 18 de enero- de 1937 se declaran sin lugar las eliminaciones solicitadas.
El Juez Asociado Sr. Cordova Dávila no intervino.